Citation Nr: 0429473	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  00-25 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left forearm 
scar.  

2.  Entitlement to service connection for arthritis of the 
lumbar spine (claimed as a low back condition).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 




INTRODUCTION

The veteran had active military service from June 1978 to 
September 1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO, in relevant part, denied the 
veteran's claims of entitlement to service connection for a 
left forearm scar and arthritis of the lumbosacral spine 
(claimed as a low back condition).  The veteran timely 
perfected an appeal of these determinations to the Board.  

The issue of entitlement to service connection for arthritis 
of the lumbar spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left forearm scar disability was not manifested during 
service or within one year thereafter, and is not related to 
any incident of service.

2.  The medical evidence clearly and unmistakably shows that 
the veteran's left forearm scar pre-existed service and did 
not increase in severity during service.


CONCLUSION OF LAW

A left forearm scar disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 
1111, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2003); VAOPCGPREC 3-2003 (Jul. 16, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 was enacted during the pendency of this appeal.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  In a July 2003 letter, VA informed 
the veteran and his representative of the information and 
evidence necessary to substantiate a claim for service 
connection.  Additionally, the veteran was provided with a 
copy of the appealed June 1999 rating decision, December 1999 
Statement of the Case, September 2001 Board Remand, and 
February 2004 Supplemental Statement of the Case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, in the July 2003 letter, VA 
asked the veteran to identify all healthcare providers that 
have treated him his disorder, so that VA could request 
records from them on his behalf.  Additionally, VA informed 
the veteran that VA would obtain relevant records from any 
federal agency, including records from the military, VA 
hospitals, and the Social Security Administration.  VA also 
informed the veteran that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency, 
including records from state and local governments and 
medical and employment records.  In this regard, VA informed 
the veteran that he must provide enough information about the 
records so that VA could request them on his behalf.  
Furthermore, VA informed the veteran that it is his 
responsibility to ensure that VA receives all requested 
records not in the hands of a federal agency.  Moreover, VA 
asked the veteran to submit any additional information or 
evidence concerning his appeal.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  Given 
that the original rating decision predated the enactment of 
the VCAA, the Board finds that any defect in the timing of 
the provision of notice was properly cured when the RO 
furnished the veteran the July 2003 letter, and subsequently 
re-adjudicated his claim in February 2004.  Hence, any defect 
with respect to the VCAA notice requirement was harmless 
error.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA examination reports, records from the 
Social Security Administration, and assertions made by the 
veteran in support of his claim.  The Board observes that all 
relevant VA medical records have been obtained.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim on the 
basis of the current record poses no risk of prejudice to the 
veteran.  See Bernard, 4 Vet. App. at 394.  

Factual Background

The veteran's service entrance examination does not note a 
left forearm scar.  Service medical records are negative for 
complaints of or treatment for a left forearm scar.  The 
veteran's separation examination notes a left forearm scar.  

An August 1991 VA examination report reflects a history of an 
injury to the left forearm as a child when it caught in a 
washing machine.  There is a diagonal 4.5-inch scar on the 
distal left forearm dorsally.  The diagnosis was of mild to 
moderate ulnar claw hand, left or major extremity, secondary 
to childhood crush injury.  

A March 1998 VA examination report reflects a history of 
injury to the left arm in a washing machine at the age of 5.  
The veteran had hyperalgesia of the left hand such that 
simply touching his hand is very painful.  

A March 1998 private medical report reflects a history of 
injury to the left hand as a 6-year old child when he got it 
stuck in a washing machine.  The veteran stated that he had 
no functional or residual problems from that injury.  He has 
a longitudinal scar in the distal dorsal forearm region at 
the site of that previous trauma.  The veteran stated that he 
experienced a heat stroke in service after which he noted 
symptoms of pain and limitation of both hands, particularly 
of the left hand.  After discharge due to the left hand 
problem, the veteran worked for approximately 7 years as a 
machine operator.  

A July 1998 report of independent medical evaluation 
conducted on behalf of VA reflects that the veteran had a 
scar of the left forearm prior to the military and that he 
had a recurrent injury and a left hand injury while in the 
military that has caused his left hand to have atrophy and 
decreased range of motion.  The veteran stated that when he 
was 6 years old he had an injury to the left shoulder area 
that caused a scar.  He added that since then he has had a 
recurrent injury to the left arm and hand and that the scar 
has become worse.  The scar was tender, 3 inches in length, 
and permanently disfiguring.  

Physical examination revealed a scar on the dorsum of the 
left forearm which is 2.25 inches long and 0.25 inch wide.  
It is a linear scar which is not adherent, soft texture, 
depressed and pale in color.  There is no loss of underlying 
tissue.  There is limitation of function of the left hand: 
the left hand is unable to flex and the veteran is unable to 
make a fist because of the pain.  There is no ulceration, 
inflammation, edema, keloid formation or burn.  The veteran 
is unable to flex his left hand secondary to tendon injuries.  
The examiner's impression was that the veteran has a linear 
scar on the left arm that is very tender.  

A December 2003 VA examination report reflects a history of a 
childhood injury resulting in a scar that healed promptly.  
The examiner noted that the veteran claimed that it was 
aggravated during his military service; however, the examiner 
stated that on examination the scar is well healed with no 
keloid.  The examiner further stated that it was mobile over 
the muscles and hence it was hard to see how this could be 
aggravated since it is so benign at this time.  The examiner 
concluded that the veteran's left forearm scar is benign and 
occurred before his service career; hence, there is no 
suggestion of aggravation by his service commitment.  

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

The burden is on the Government to rebut the presumption of 
sound condition upon entry by clear and unmistakable evidence 
showing that the disorder existed prior to service and was 
not aggravated in service.  VAOPGCPREC 3-2003 (holding, in 
part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 
U.S.C. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Temporary or intermittent flare-ups of a preexisting 
disorder are not sufficient to constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Board finds that, although the veteran's service entrance 
examination failed to note a left forearm scar, the evidence 
of record otherwise clearly and unmistakably establishes that 
the veteran's left forearm scar existed prior to his military 
service and was not aggravated by such service.  In support 
of this conclusion, the Board relies on numerous post-service 
VA and non-VA medical reports.  With the exception of the 
veteran's service medical records, all of the medical 
evidence of record reflects that the veteran suffered an 
injury of the left forearm, resulting in the current left 
forearm scar, prior to entry into service.  The Board 
observes that this history was consistently provided by the 
veteran himself during every post-service examination of 
record.  Furthermore, service medical records do not show 
treatment for any injury of the left forearm that could have 
resulted in the scar at issue.  Additionally, neither service 
medical records nor post-service medical reports of record 
show complaints of or treatment for a scar of the left 
forearm.  Moreover, in a December 2003 VA examination report, 
the examiner concluded that there is no suggestion of 
aggravation of the veteran's left forearm scar by his period 
of service.  

Because the December 2003 VA examiner's opinion is 
unequivocal and is based on a review of the medical evidence 
of record, including the claims file, the Board determines 
that the presumption of soundness is rebutted, as the 
examination report, in conjunction with all post-service 
reports of record, clearly and unmistakably establishes that 
the veteran's left forearm scar pre-existed service and was 
not aggravated by service.

Furthermore, the Board acknowledges that the July 1998 report 
of independent medical evaluation noted that the veteran had 
a scar of the left forearm prior to the military and that he 
had a recurrent injury to the left hand and arm while in the 
military that caused his left hand to have atrophy and 
decreased range of motion.  However, the Board notes that the 
report also stated that the veteran is unable to flex his 
left hand secondary to tendon injuries.  In this regard, the 
Board observes that the report does not indicate any 
aggravation of the scar.  

For these reasons the Board finds that there is neither 
competent nor credible evidence of record showing that the 
veteran actually had any type of a left forearm scar 
disability during his period of active military service or 
within one year thereafter, or that he developed a left 
forearm scar disability as a result of his service.  
Therefore, a left forearm scar disability was not incurred in 
or aggravated by service.  Accordingly, the veteran's claim 
of entitlement to service connection for a left forearm scar 
is denied.


ORDER

Service connection for a left forearm scar is denied.


REMAND

With respect to the veteran's arthritis of the lumbar spine, 
the Board observes an inconsistency in the addendum to the 
December 2003 VA examination report.  The examiner stated 
that the veteran's low back problem probably occurred a 
number of years after his discharge from the military.  The 
examiner then opined that it is as likely as not that the 
veteran's low back problem is not connected with his service 
career.  Given this inconsistency, the RO should ask the 
examiner to clarify whether the veteran's arthritis of the 
lumbar spine is related to service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the examiner 
who conducted the December 2003 VA 
examination and ask the examiner to 
clarify the opinion regarding the 
etiology of the veteran's arthritis of 
the lumbar spine.  The claims file, to 
include a copy of this Remand, should be 
made available to and reviewed by the 
examiner.  The report should reflect that 
such review was accomplished.  The 
examiner should specifically state 
whether the veteran's current arthritis 
of the lumbar spine is related to 
service.  In this regard, the examiner is 
asked to state whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
arthritis of the lumbar spine is related 
to service

If the examiner who conducted the 
December 2003 VA examination is not 
available, the claims file should be 
forwarded to another physician for the 
purpose of obtaining an opinion as to 
whether the veteran's arthritis of the 
lumbar spine is related to service.

2.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
service connection for arthritis of the 
lumbar spine (claimed as a low back 
condition).  

3.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



